ELECTRONIC RECORD
                                                                          1570-J*

COA #       01-13-01052-CR                       OFFENSE:        1 (Poss Controlled Subst)

            Danny Jarrod Hamilton v. The
STYLE:      State of Texas                       COUNTY:         Galveston

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    122nd District Court


DATE: 11/04/2014                   Publish: NO   TC CASE #:      11CR2795




                          IN THE COURT OF CRIMINAL APPEALS




STYLE:
           Danny Jarrod Hamilton v. 1'he State
           of Texas

         PROSE                        Petition
                                                      CCA#:
                                                      CCA Disposition:
                                                                       1<   S70-W
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         KZFi/lerD                                    JUDGE:

DATE:        03-/0tj(3.niS                            SIGNED:                           PC:

JUDGE:           TM UsLAsCjZ—                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD